Case: 17-50248   Document: 00514373975   Page: 1   Date Filed: 03/06/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 17-50248                United States Court of Appeals

                            Summary Calendar
                                                                   Fifth Circuit

                                                                 FILED
                                                              March 6, 2018

UNITED STATES OF AMERICA,                                     Lyle W. Cayce
                                                                   Clerk
                                         Plaintiff-Appellee

v.

BERNARDINO MEJIA-MEJIA,

                                         Defendant-Appellant

_________________________________________
      consolidated with No. 17-50249

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee
v.

BERNARDINO MEJIA,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:14-CR-1080-1
                          USDC No. 2:16-CR-1250-1
     Case: 17-50248      Document: 00514373975         Page: 2    Date Filed: 03/06/2018


                                     No. 17-50248
                                   c/w No. 17-50249

Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       In this consolidated appeal, Bernardino Mejia-Mejia appeals the
sentences imposed following the revocation of his term of supervised release
and his new conviction of illegal reentry. Mejia-Mejia was released from prison
on November 17, 2017. The Federal Public Defender has filed a motion to
withdraw and a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Mejia-Mejia
has not filed a response.
       This court should always be cognizant of jurisdiction and should examine
the issue sua sponte if needed. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.
1987). Mejia-Mejia’s release from prison moots his appeal in No. 17-50248.
See United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en
banc). Accordingly, the appeal in No. 17-50248 is DISMISSED AS MOOT.
Counsel’s motion to withdraw in No. 17-50248 DENIED AS UNNECESSARY.
       Mejia-Mejia’s release from prison does not moot his appeal in No. 17-
50249. See United States v. Lares-Meraz, 452 F.3d 352, 355 (5th Cir. 2006).
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw in No. 17-50249 is GRANTED, counsel is excused
from further responsibilities herein, and the appeal in No. 17-50249 is
DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2